Citation Nr: 1757214	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  13-30 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.  

When the case was previously before the Board in April 2017 it was remanded for additional development.
 
In March 2015 the Veteran testified at a Travel Board Hearing held before a Veterans Law Judge.  In October 2017, the Board advised the Veteran that the Veterans Law Judge who conducted the hearing was no longer available to consider his appeal.  He was advised of his right to another hearing before another Veterans Law Judge.  In October 2017written correspondence, the Veteran advised that he did not wish to appear at another Board hearing and to consider his case on the evidence of record.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

In the April 2017 remand, the Board instructed the AOJ to afford the Veteran a foot examination to determine whether any current or previously diagnosed foot disorder is related to his military service.  The examiner was specifically instructed to state whether the Veteran's malunion/nonunion of tarsal/metatarsal bones is a congenital or development defect or whether is it a congenital or developmental disease.  If the examiner determined it is a congenital or developmental defect, the examiner was instructed to state whether the Veteran experienced a superimposed injury or disease during his active duty service.  If the examiner determined that it is a congenital or developmental disease, the examiner was instructed to provide an opinion regarding whether the Veteran's malunion/nonunion of tarsal metatarsal bones either first manifest during a period of active duty service or was aggravated beyond its natural course during a period of active duty service.  The examiner was also instructed to provide an opinion regarding whether the Veteran has a foot disability (other than the malunion/nonunion of tarsal/metatarsal bones), to include metatarsalgia, hammer toes, and/or hallux valgus, that is related to the Veteran's active duty service.  Finally, the examiner was instructed to provide a complete rationale for all opinions.  If the examiner was unable to provide the requested opinion without resorting to speculation, it was instructed that the examiner must state such, and must provide the reasons why an opinion would require speculation; the examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

The requested VA examination was conducted in June 2017.  The accompanying June 2017 VA opinion report reflects an opinion that the Veteran's malunion/nonunion of tarsal/metatarsal bones is a congenital or development defect.  The examiner then went on to state that based on the contemporaneous treatment record there was no additional injury incurred to the feet while on active duty.  The examiner also opined that the malunion/nonunion of tarsal/metatarsal bones was less likely than not incurred in or caused by the claimed in service injury, event, or illness.  The examiner reasoned that based on VA documentation the claimed malunion/nonunion of tarsal/metatarsal bones is a congenital condition that existed prior to service and therefore is less likely than not a result of active duty service.  The examiner cited the June 1971 service medical board evaluation letter which reflects that the bilateral, symptomatic, congenital, talo-calcaneal coalition existed prior to service, and resulted in discharge on the basis of erroneous enlistment.  The examiner also opined that the metatarsalgia, hammertoes, and/or hallux valgus was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner again noted the above referenced June 1971 medical board letter and then noted that no other foot diagnoses are listed on this document.  The examiner further noted that service treatment records reflect no diagnosis of metatarsalgia, hammertoes, and/or hallux valgus.  The examiner noted that the earliest diagnosis of any of these disabilities was in 2011.  The examiner concluded that based on the available medical evidence, it would be too speculative to conclude that the current claimed foot disabilities are a result of active service. 

Initially, the Board notes that the examiner did not discuss the lay statements of record, as specifically requested in the Board remand.  Additionally, despite the examiner's opinion that based on the available medical evidence it would be too speculative to conclude that the current claimed foot disabilities are the result of active duty service, the examiner did not indicate whether there was any further need for information or testing necessary to make a determination, nor did the examiner indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  Finally, although the examiner did opine that the Veteran's malunion/nonunion of tarsal/metatarsal bones is a congenital or development defect, no rationale was provided for this opinion.  Therefore, the AOJ did not accomplish the objectives set forth in the April 2017 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  As such, a remand is required for a medical opinion which addresses the above. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the June 2017 VA examiner, if available, in order to obtain an addendum opinion report.  

The examiner must take into account the lay statements of record (including the Veteran's March 2015 testimony and his June 2017 statements of ongoing symptomatology since service, as well as his mother's December 2014 written statement) and provide an opinion as to the following:

a) The examiner must provide a thorough rationale for the June 2017 opinion that the Veteran's malunion/nonunion of tarsal/metatarsal bones is a congenital or development defect as opposed to a congenital or development disease.  

b) Did the Veteran experience a superimposed injury or disease during his active duty service?

c) Does the Veteran have a foot disability (other than the malunion/nonunion of tarsal/metatarsal bones), to include metatarsalgia, hammer toes, and/or hallux valgus, that is related to the Veteran's active duty service. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination. Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

If the June 2017 VA foot examiner is unavailable, another qualified examiner must provide the requested opinions.  If the new examiner finds that an examination is required in order to provide the requested opinions, then one should be scheduled.

2.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran a supplemental statement of the case and allow him a reasonable opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




